Citation Nr: 0711290	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-13 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased rating for post 
traumatic arthritis of the right knee, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an initial increased rating for post 
traumatic arthritis of the left ankle with left ankle 
sprains, currently evaluated as 10 percent disabling. 

3.  Entitlement to a separate disability rating for left mild 
tibial sensorimotor neuropathy (Tarsal Tunnel Syndrome). 

4.  Entitlement to an initial compensable rating for left 
mild tibial sensorimotor neuropathy (Tarsal Tunnel Syndrome). 

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic bronchitis. 

6.  Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1984 to 
July 1989.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in July 2002, and a 
substantive appeal was received in April 2003.  

A Board videoconference hearing was held in November 2006.  
The Board held the record open until January 1, 2007 so that 
the veteran could submit additional evidence.  In his hearing 
testimony, the veteran waived RO consideration of any 
additional evidence submitted.  Additional evidence was 
submitted to the Board in January 2007. 

The April 2002 rating decision also denied service connection 
for right ankle disability.  The July 2002 notice of 
disagreement and April 2003 substantive appeal indicated that 
the veteran also wished to appeal this issue.  However, by an 
April 2006 rating decision, the RO granted service connection 
for post traumatic arthritis and sprains of the right ankle, 
with calcaneal spurring, which was a full grant of the 
benefits sought on appeal.  Thus, this issue is no long in 
appellate status. 

During his hearing testimony, the veteran claimed entitlement 
to increased evaluations for his service-connected left knee 
and right ankle disabilities.  Thus, these issues are 
referred back to the RO for appropriate action.  

The issue of entitlement to a compensable rating for left 
mild tibial sensorimotor neuropathy (Tarsal Tunnel Syndrome) 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service connected post traumatic arthritis 
of the right knee is manifested by complaints of pain, 
arthritis and some limited range of motion, but without 
ankylosis, recurrent subluxation or lateral instability, 
frequent episodes of "locking," effusion into the joint, or 
malunion of the tibia and fibula; there is no additional 
functional loss so as to limit flexion to 30 degrees or less 
or limit extension to 15 degrees or more.   

2.  The veteran's service-connected post traumatic arthritis 
of the left ankle with left ankle sprains is manifested by 
chronic pain and moderate limitation of motion, but not 
marked limitation of motion or ankylosis.

3.  The veteran's left mild tibial sensorimotor neuropathy 
(Tarsal Tunnel Syndrome) is associated with the veteran's 
service connected post traumatic arthritis of the left ankle 
with left ankle sprains.

4.  Service connection for bronchitis was denied by an April 
1998 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

5.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for 
bronchitis has been received since the April 1998 rating 
decision. 

6.  Chronic bronchitis was manifested during the veteran's 
active duty. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for post traumatic arthritis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5010, 5260, 5261 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
post traumatic arthritis of the left ankle with left ankle 
sprains have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, including § 4.7, Diagnostic Codes 5270, 
5271 (2006).

3.  The criteria for entitlement to a separate disability 
evaluation for left mild tibial sensorimotor neuropathy 
(Tarsal Tunnel Syndrome) as due to the veteran's service-
connected post traumatic arthritis of the left ankle with 
left ankle sprains have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. 3.321, Part 4, including §§  4.7, 
4.124a (2006).

4.  The April 1998 rating decision, which denied entitlement 
to service connection for bronchitis, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

5.  New and material evidence has been received since the 
April 1998 rating decision denying service connection for 
bronchitis; and thus, the claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

6.  Chronic bronchitis was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in an August 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the August 2003 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any treatment 
records pertinent to the disabilities on appeal.  Thus, the 
Board finds that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, a rating 
decision was issued in April 2002 and in August 2003, a VCAA 
letter was issued.  The VCAA letter notified the claimant of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in August 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to readjudication of the issues on appeal 
in subsequent supplemental statements of the case issued in 
December 2004, August 2005 and July 2006, and prior to 
certification of the veteran's claim to the Board in August 
2006.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal also 
involves issues concerning increased disability ratings, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for increased 
ratings, any questions as to the appropriate effective date 
to be assigned are rendered moot.  

Moreover, as the Board finds below that the service 
connection for chronic bronchitis is warranted, the 
satisfaction of VCAA requirements is rendered moot with 
respect to this issue.  However, as noted, the veteran has 
not been provided with notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for his award of service connection.  It is anticipated 
that the RO will ensure compliance with respect to the 
disability evaluation and the effective-date elements when 
effectuating the Board's decision.

Moreover, with respect to the issue of new and material 
evidence, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the United States Court of Appeals for 
Veterans Claims (the Court) addressed directives consistent 
with VCAA with regard to new and material evidence.  Again, 
in this case, given the Board's decision to reopen the 
veteran's claim for service connection for chronic bronchitis 
and grant the claim, the veteran is not prejudiced by any 
failure by the RO to not provide notice in accordance with 
Kent.  
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.  

The veteran was afforded VA examinations in December 2000, 
April 2002, April 2004 and January 2006.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Claims 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Post Traumatic Arthritis of the Right Knee

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Diagnostic Codes 5256 
to 5263 are applicable to knee and leg disabilities.  A 30 
percent disability rating is warranted under Diagnostic Code 
5256 when there is ankylosis of the knee with favorable angle 
in full extension or in slight flexion between 0 and 10 
degrees.  Under Diagnostic Code 5257, a 20 percent rating is 
warranted when there is moderate recurrent subluxation or 
lateral instability of the knee.  Under Diagnostic Code 5258, 
a 20 percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  Diagnostic Code 5260 
provides that a rating of 20 percent is warranted for flexion 
limited to 30 degrees.  A 20 percent disability rating is 
allowed under Diagnostic Code 5261 when extension of the leg 
is limited to at least 15 degrees.  A 20 percent disability 
rating is available under Diagnostic Code 5262 when there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  There is no rating in excess of 10 percent 
available under Diagnostic Codes 5259 and 5263.  See 38 
C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263.  

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The veteran was initially afforded a VA examination in 
December 2000.  On examination, the right knee showed 
crepitant range of motion from zero to 120 degrees.  There 
was no effusion or joint line tenderness.  The veteran had 2+ 
anterior laxity.  There was a good end point on the Lachman's 
testing and he had no other instability.  A contemporaneous 
x-ray showed mild degenerative joint disease.  The diagnosis 
was patellofemoral syndrome and mild degenerative joint 
disease. 

The veteran was afforded another VA examination in April 
2002.  The veteran indicated that problems with his right 
knee included arising from a seated position, walking on 
uneven ground, kneeling, squatting, standing for prolonged 
periods of time, going up and down stairs, and twisting or 
turning.  The veteran had morning stiffness and post activity 
related swelling.  On examination, range of motion was zero 
to 135 degrees.  The veteran had a fairly stable 
patellofemoral joint with crepitus noted, particularly at 
about 30 degrees of flexion.  He essentially had no lateral 
or medial joint line tenderness and ligaments were stable.  
The examiner appeared to note that the veteran had a moderate 
amount of "pseudolaxity" noted with anterior drawer test, 
which completely disappeared with full external rotation.  
The diagnosis was mild degenerative/post traumatic arthritis 
of the right patellofemoral joint. 

The veteran was afforded another VA examination in April 
2004.  The veteran essentially described the same 
problems/limitations with his right knee as in the previously 
examination report.  The veteran denied episodes of locking, 
but indicated that the knee frequently "catches and 
clicks."  He denied episodes of giving away, but claimed 
that the knee remained swollen.  The veteran wore bilateral 
knee braces.  On examination, there was no effusion, erythema 
or warmth.  The veteran's knee was tender to palpation at the 
right patellar tendon.  Range of motion was 5 degrees 
extension to 130 degrees flexion with a painful arc of motion 
between 85 and 130 degrees.  There was no evidence of 
instability on varus valgus stress testing.  Lachman's, 
drawer and McMurray's tests were all negative.  
Patellofemoral test was positive bilaterally.  The examiner 
diagnosed the veteran with osteoarthritis.  The examiner 
found no objective clinical evidence that function was 
additionally limited by pain, fatigue, weakness 
incoordination or lack of endurance except as previously 
noted. 

Most recently, the veteran was afforded a VA fee-based 
examination in January 2006.  The veteran again complained of 
the same problems with his right knee.  He indicated that the 
knee gave out on him and locked up.  The right knee ached and 
throbbed.  The veteran wore a knee brace.  The disability 
resulted in three times loss from work per month.  On 
examination, the right knee joint showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding movement.  Range of motion was 110 
degrees flexion, and 100 degrees with pain.  Extension was 
zero degrees.  The examiner indicated that the joint function 
was additionally limited after repetitive use by pain.  Lack 
of endurance and pain was the major functional impact.  The 
joint function was not additionally limited by fatigue, 
weakness or incoordination.  The diagnosis was post traumatic 
arthritis of the right patellofemoral joint.  

VA treatment records have also been reviewed.  The treatment 
records primarily showed complaints of right knee pain and 
that the veteran wore bilateral knee braces.  An August 2002 
treatment record showed that the right knee had swelling 
around the patellar tendon, but no laxity and full range of 
motion.  Further, a September 2003 treatment record showed 
range of motion from zero to greater than 90 degrees without 
pain.  A July 2004 treatment record showed that there was no 
effusion of the right knee, negative anterior and posterior 
drawer tests, no pain with valgus/varus stress testing.  A 
January 2005 treatment record showed no effusion and negative 
Lachman's and McMurray's.  Significantly, April 2006 records 
showed that the veteran's right knee was with effusion 
associated with moderate tender palpation around the patella.  
Drawer signs again were negative.  The impression was mild 
erythema associated with the effusion.  However, a November 
2006 treatment record again found no effusion.  Range of 
Motion was from zero to 125 degrees and negative McMurray's 
test. 

The Board now turns to rating the veteran's service-connected 
post traumatic arthritis of the right knee under Diagnostic 
Codes 5256 to 6263.  Again, Diagnostic Codes 5259 and 5263, 
which do not provide for disability ratings in excess of 10 
percent, are not applicable to this analysis.  In turning to 
the Diagnostic Codes applicable to the knees and legs that do 
provide for disability ratings in excess of 10 percent, the 
Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not be warranted in this case 
because the pertinent medical evidence of record has not 
found any ankylosis of the right knee.

The Board finds that the evidence of record does not support 
a separate rating under Diagnostic Code 5257 for the 
veteran's right knee disability.  The medical evidence of 
record reveals no evidence of recurrent subluxation or 
lateral instability.  The Board recognizes that the December 
2000 and April 2002 VA examinations indicated that the 
veteran had anterior laxity and pseudolaxity respectively.  
However, neither examination indicated that the veteran had 
lateral instability and both follow up VA examinations as 
well as VA treatment records indicated no finding of any 
lateral instability.  Thus, the Board finds that a separate 
rating under Diagnostic Code 5257 would not be appropriate.  

With regard to Diagnostic Code 5258, there is no evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint to warrant a 20 percent rating under this Code.  Again, 
the veteran has complained of locking and swelling, and there 
is one incident of effusion noted in a January 2005 VA 
treatment record.  However, there is no competent medical 
evidence showing that the veteran has frequent episodes of 
locking.  Moreover, none of the VA examinations or any other 
treatment reports have found any evidence of effusion into 
the joint.  Thus, the one incident of effusion noted does not 
appear to be a recurring symptom of the veteran's right knee 
disability.  

The Board acknowledges that the veteran has traumatic 
arthritis.  Thus, his disability could be rated higher based 
on limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  However, even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 30 degrees or extension is limited 
to 15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  The most limited range 
of motion documented is from 5 degrees extension to 85 
degrees flexion, with pain, documented at the April 2004 VA 
examination.  The Board recognizes that in this instance, 
there is documentation that the veteran had both limitation 
of flexion and extension, but the Board does not believe that 
VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
provides for separate ratings under Codes 5260 and 5261 in 
this case since the regulatory criteria for assigning 
compensable ratings under these two codes have not been met.  
Finally, the Board notes that there is no malunion of the 
tibia or fibula with moderate knee or ankle disability to 
warrant a 20 percent rating under Diagnostic Code 5262.

The Board acknowledges that the veteran has chronic right 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

Thus, the Board must conclude that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected post traumatic arthritis of the 
right knee.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Post Traumatic Arthritis of the Left Ankle with Left Ankle 
Sprains

The present appeal also involves the veteran's claim that the 
severity of his service-connected left ankle disability 
warrants a higher disability rating.  The veteran's service-
connected left ankle disability has been rated as 10 percent 
disabling by the RO under the provisions of Diagnostic Code 
5271.  Under this regulatory provision, a 10 percent rating 
is warranted when the ankle has moderate limitation of motion 
and a 20 percent rating is warranted when the ankle has 
marked limitation of motion.  Full range of motion of the 
ankle is from zero to 20 degrees dorsiflexion and from zero 
to 40 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle is Diagnostic Code 5270.  This 
regulatory provision requires ankylosis of the ankle. A 30 
percent rating is warranted with ankylosis between 30 degrees 
and 40 degrees in plantar flexion or between 0 degrees to 10 
degrees in dorsiflexion.  A 40 percent rating is warranted 
with ankylosis more than 40 degrees plantar flexion, more 
than 10 degrees dorsiflexion, or with abduction, adduction, 
inversion or eversion deformity.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 
Vet.App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (27th ed. 1988) at 91).  

The April 2002 VA examination showed that the veteran's left 
ankle had decreased range of motion with only about 7 or 8 
degrees of dorsiflexion.  Plantar flexion was 40 degrees.  
The ankle showed a significant amount of crepitus during 
range of motion testing.  The veteran had tenderness along 
the medial aspect of the talotibial articulation and there 
was a mild positive anterior drawer in neutral, which 
increased dramatically when the foot was plantar flexed to 1 
to 2 plus.  The veteran also had tenderness along the lateral 
border of the ankle joint and there appeared to be some 
deficits in the anterior talofibular ligament.  The diagnosis 
was mild post traumatic arthritis of the ankle joint and 
moderate ankle sprains with residual instability. 

The April 2004 VA examination showed that the veteran 
complained of constant pain, which increases with the same 
problems described for the knee.  The veteran noted stiffness 
returned with rest or prolonged sitting.  The veteran denied 
flare-ups.  On examination, the ankle showed 1+ edema without 
erythema, effusion or warmth.  He was tender to palpation 
diffusely with an increase in discomfort inferior and 
posterior to the lateral malleolus.  His active range of 
motion was 15 degrees dorsiflexion and 35 degrees plantar 
flexion.  Passive range of motion confirmed active range of 
motion with further range of motion limited due to a 
combination of arthrofibrotic osteoarthritis and Achilles 
contracture.  There was no gross evidence of instability on 
drawer testing with the ankles in zero or 20 degrees of 
plantar flexion, nor on pronation and supination maneuvers.  
The examiner's diagnosis was previously diagnosed post 
traumatic instability, not clinically evident on this 
examination, with post traumatic arthritis and 
arthrofibrosis.  

The January 2006 fee-based examination report showed that the 
veteran's ankle was weak and could sprain easily.  The 
veteran wore arch supports.  The ankle was stiff and hurt 
constantly.  The disability resulted in one times loss from 
work per week.  On examination, there were no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding movement.  Range of motion was 15 
degrees dorsiflexion with pain and 45 degrees plantar flexion 
with pain.  The examiner stated that the joint function was 
not additionally limited by incoordination.  The examiner was 
unable to determine without resorting to speculation on 
whether pain, fatigue, weakness, lack of endurance and 
incoordination additionally limited the joint function in 
degrees.  

VA treatment records showed constant complaints of ankle 
pain.  However, a September 2003 VA treatment record showed 
full range of motion in dorsi and plantar flexion.  

Therefore, based on the pertinent medical records, the Board 
finds that a rating in excess of ten percent for the 
veteran's service-connected left ankle disability is not 
warranted.  There is no competent medical evidence of marked 
limitation of motion of the ankle so as to warrant a 20 
percent rating under Diagnostic Code 5271.  The most 
restrictive range of motion for dorsiflexion found in the 
medical evidence of record was to seven or eight degrees 
found at the April 2002 VA examination.  The most restrictive 
finding concerning plantar flexion was 35 degrees found at 
the April 2004 VA examination.  However, even combining these 
two findings, the results do not meet the level of marked 
limitation of motion, especially given that the veteran's 
plantar flexion was still well over what is considered the 
half way mark in degrees for range of motion if the ankle.  
Further, the most recent VA examination showed normal plantar 
flexion and dorsiflexion only limited by five degrees.   

Moreover, an increased rating is not warranted under 
Diagnostic Code 5270 as there is no clinical evidence 
demonstrating the presence of any ankylosis in the left 
ankle.  The VA examinations and VA treatment records have not 
shown the veteran's ankle joint to be immobile.  

The Board acknowledges that the veteran has chronic left 
ankle pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

Thus, the preponderance of the evidence is against a rating 
in excess of 10 percent for the veteran's service-connected 
post traumatic arthritis of the left ankle with left ankle 
sprains.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Left Mild Tibial Sensorimotor Neuropathy (Tarsal Tunnel 
Syndrome)

As there is medical evidence that the veteran has mild tibial 
sensorimotor neuropathy associated with his service connected 
post-traumatic arthritis of the left ankle with left ankle 
sprains, the Board must determine whether a separate 
disability rating for left mild tibial sensorimotor 
neuropathy is warranted.  

A March 2005 VA treatment record showed that the examiner 
suspected tarsal tunnel syndrome, but the veteran had not had 
a nerve conduction study to confirm.  A May 2005 VA nerve 
conduction study confirmed that the veteran had bilateral 
sensorimotor tibial neuropathy.  A follow up June 2005 VA 
treatment record showed that the assessment was tarsal tunnel 
syndrome.  The January 2006 VA fee-based examination stated 
that the veteran's left ankle disability had progressed to 
post-traumatic arthritis of the left ankle joint with left 
ankle sprain, instability and mild tibial sensorimotor 
neuropathy (Tarsal Tunnel Syndrome). 

Thus, given that the January 2006 VA fee-based examination 
report clearly indicated that the veteran's mild tibial 
sensorimotor neuropathy resulted from the veteran's left 
ankle disability, the Board finds that a separate rating for 
left mild tibial sensorimotor neuropathy (Tarsal Tunnel 
Syndrome) is warranted as associated with the veteran's 
service-connected left ankle disability.  The rating and 
effective date to be applied are addressed in the Remand 
section below.

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  New and Material Evidence for Chronic Bronchitis

The issue of service connection for bronchitis was denied by 
the RO in an April 1998 rating decision.  The veteran was 
informed of the April 1998 rating decision, and he did not 
file a notice of disagreement to initiate an appeal.  Under 
the circumstances, the Board finds that the April 1998 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in November 2001.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Since the April 1998 rating decision, additional evidence has 
become part of the record, including VA treatment records and 
a January 2006 VA examination. Significantly, the January 
2006  VA examination provides an etiological opinion with 
respect to the veteran's bronchitis.  

It appears that the RO reopened the veteran's claim in its 
July 2006 supplemental statement of the case and decided the 
issue on the merits.  Even though the RO reopened the claim, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

The Board finds that the additional evidence submitted since 
the April 1998 rating decision is new and material.  The 
medical evidence is not redundant of evidence already in the 
record at the time of the last final rating decision.  
Further, the evidence is material because it relates to the 
unestablished facts of whether the veteran's bronchitis is 
related to service, which is necessary to substantiate the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim of entitlement to service connection for bronchitis is 
reopened.  38 U.S.C.A. § 5108.

IV.  Service Connection for Chronic Bronchitis

The present appeal also includes the claim of entitlement to 
service connection for chronic bronchitis.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

An October 1987 service medical showed that the veteran was 
seen for a follow up after hospitalization for upper 
respiratory infection/bronchitis.  The veteran continued to 
complain of shortness of breath and chest tightness.  The 
impression was acute bronchitis, slowly resolving.  The May 
1989 service examination prior to discharge showed that the 
lungs and chest were clinically evaluated as normal.  There 
is a notation that the veteran was hospitalized for pneumonia 
in October 1987.  However, in his contemporaneous history, 
the veteran expressly denied having asthma, shortness of 
breath, pain or pressure in chest or chronic cough.  

A March 1990 private emergency room report showed that the 
veteran had acute bronchispasm (asthma).  An August 1991 VA 
treatment record showed that the veteran complained of 
shortness of breath, wheezing and coughing.  An inhaler was 
prescribed.  A November 1994 private treatment record showed 
that the veteran had upper respiratory infection, bronchitis, 
and rule out pneumonia.  A February 1997 treatment record 
indicated that the veteran complained that his bronchitis was 
getting worse.  The impression was possible asthma.  A 
September 1997 treatment record indicated that the veteran 
had asthma triggered by cold things.  A November 1997 
treatment record showed that the veteran had an upper 
respiratory infection and bronchitis.  A follow up December 
1997 VA treatment record showed that the veteran had 
asthma/chronic bronchitis.  Follow up VA treatment records 
showed a continuing diagnosis of asthma and that inhalers 
were used for treatment.  There were also continuing 
notations of a cough productive of yellow sputum.  
Significantly, a February 2006 record showed that the veteran 
was diagnosed with bronchitis again. 

The January 2006 VA examination report showed that the 
veteran complained of constant shortness of breath and a 
daily cough with purulent sputum.  A contemporaneous chest x-
ray was normal and a pulmonary function test was also normal 
with mild restriction, which the examiner opined was more 
likely than not secondary to the veteran being overweight.  
However, the examiner did give a current diagnosis of 
bronchitis.  In his opinion, the examiner appears to indicate 
that the veteran had asthma prior to bronchitis and that the 
veteran was service-connected for asthma.  He then opined 
that the current diagnosis was at least as likely as not 
service related because medically there is a 
pathophysiological relationship between the two conditions.  

However, as the veteran was not then nor is currently service 
connected for asthma, the RO asked the doctor to further 
clarify his opinion.  In a January 2006 addendum, the 
examiner indicated that chronic bronchitis occurs secondary 
to a chronic underlying pulmonary condition such as asthma, 
smoking, or multiple acute episodes of bronchitis.  If the 
veteran has had a history of multiple acute episodes of acute 
bronchitis that started in service in 1987, the chronic 
bronchitis is secondary to it.  However, if the veteran had 
no history of multiple, recurrent acute bronchitis, then it 
was less likely than not secondary to the service related 
acute bronchitis, and is secondary to the history of asthma.  

The claims file includes treatment records that showed 
numerous incidents of bronchitis dating back to within less 
than a year of the veteran's discharge from service.  
Moreover, the veteran was diagnosed with bronchitis again as 
recently as February 2006.  Thus, given the January 2006 VA 
opinion that the veteran's chronic bronchitis would be 
secondary to multiple acute episodes of bronchitis that 
started in 1987 while in service, the Board finds that 
service connection is warranted for chronic bronchitis.   




ORDER

A rating in excess of 10 percent for post traumatic arthritis 
of the right knee is not warranted.  A rating in excess of 10 
percent for post traumatic arthritis of the left ankle with 
left ankle sprains is also not warranted.  To this extent, 
the appeal is denied.

A separate disability evaluation for left mild tibial 
sensorimotor neuropathy (Tarsal Tunnel Syndrome) is 
warranted, subject to the Remand below.  Further, new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for chronic bronchitis, and 
service connection for chronic bronchitis is warranted.  To 
this extent, the appeal is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


REMAND

As stated above, the Board has determined that a separate 
disability evaluation is warranted for left mild tibial 
sensorimotor neuropathy (Tarsal Tunnel Syndrome) as 
associated with the veteran's service-connected post 
traumatic arthritis of the left ankle with left ankle 
sprains.  Since this separate evaluation derives from the 
increased rating for left ankle disability issue which was 
appealed by the veteran, the Board believes that the rating 
to be assigned to this separate disability should also be 
viewed as part and parcel of the appeal.  

Thus, the RO is directed to develop and determine the rating 
to be assigned for left mild tibial sensorimotor neuropathy 
(Tarsal Tunnel Syndrome 



Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should take appropriate action to 
determine the rating to be assigned for 
the veteran's service-connected left mild 
tibial sensorimotor neuropathy (Tarsal 
Tunnel Syndrome).  After assigning a 
separate rating, the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case 
addressing the issue of the appropriate 
rating for left mild tibial sensorimotor 
neuropathy (Tarsal Tunnel Syndrome).  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


